Lawton, J.
(dissenting in part). I respectfully dissent in part for the reasons stated in the decision at Supreme Court (Stone, J.). I disagree with the majority’s holding not to consider the residency of the driver in applying the first rule under Neumeier v Kuehner (31 NY2d 121). We should not ignore the driver’s vital interest regarding the choice of law to be applied.
Perhaps equally important are the cogent public policy reasons set forth in Justice Stone’s decision concerning why New York law should be applied to this case. In view of New York’s overriding public policy interest in cases that involve rental cars (see, e.g., Morris v Snappy Car Rental, 84. NY2d 21; *113MVAIC v Continental Natl. Am. Group Co., 35 NY2d 260, 265), the Full Faith and Credit Clause of the US Constitution does not preclude New York from applying its laws to events that occur within its boundaries, even if those laws conflict with those of the State or States where the parties reside (see, Nevada v Hall, 440 US 410, 421-422, reh denied 441 US 917; Pacific Empls. Ins. Co. v Industrial Acc. Commn., 306 US 493, 502).
Pigott, Jr., P. J., and Scudder, J., concur with Wisner, J.; Lawton, J., dissents in part and votes to affirm in a separate opinion.
Order modified, on the law, and as modified, affirmed, without costs, in accordance with the opinion by Wisner, J.